May 7, 1987




Bonorable Ralph R. Wallace, III        Opinion No. m-690
ChaiI%all
Committee on Cultural and              Re: Use of hotel/motel occupancy
    Historical Resources               tax funds by a municipality
Texas Rouse of Representatives
P. 0. Box 2910
Austin,  Texas 78769

Dear Representative Wallace:

     As Chairman of the House Committee on Cultural and Historical
Resources, you ask about the use of hotel/motel occupancy tax funds
for certain municipal projects.        Article   1269j-4.1, V.T.C.S..
authorizes cities to levy, by ordinance. "a tax upon the cost of
occupancy of any sleeping room furnished by any hotel" when the cost
of occupancy is $2 or more per day. Sec. 3a(a). The act fixes the
maximan percentages of the tax which may be used for various purposes.
See &     These percentages may differ for cities of different sizes
and of different locales. See 553e. 3f. 3g. You are concerned about
the nature of projects thatmay be funded with the occupancy tax. You
ask specifically about expenditures for advertising to attract new
businesses and permanent residents to a city.

     Section 3c of article 1269j-4.1 provides in part:

             (a) The revenue derived from any occupancy tax
          authorized or validated by this Act may only be
          used for:

             (1)' the acquisition of sites for aad the con-
         struction,    improvement,  enlarging,   equipping.
         repairing, operation. and maintenance of convention
         center facilities including, but not limited to,
         civic center convention buildings. auditoriums,
         coliseums, civic theaters, museums, and parking
         areas or facilities for the parking or storage of
         motor vehicles or other conveyances located at or
         in the immediate vicinity of the convention center
         facilities;

             (2)  the furnishing of facilities, personnel
          and materials for the registration of convention
          delegates or registrants;



                                  p. 3197
Honorable Ralph R. Wallace, III - Page 2   (m-690)




             (3) for advertising for general promotional and
          tourist advertising of the city and its vicinity
          and conducting a solicitation and operating program
          to attract conventions and visitors either by the
          city or through contracts with persons or orgauiza-
          tious selected by the city:

             (4) the encouragement, promotion, improvement.
          and application of     the arts, including music
          (instrumsntal aad vocal), dance, drama, folk art,
          creative writing. architecture, design and allied
          fields, painting, sculpture, photography. graphic
          and craft arts, motion pictures, television, radio,
          tape and sound recording, and the arts related
          to the presentation. performance. execution, and
          exhibition of these major art forms;

             (5) historical preservation and restoration
          projects or activities at or in the immediate
          vicinity of    convention center facilities or
          historical preservation and restoration projects or
          activities located elsewhere in the city that would
          be frequented by tourists and visitors to the city.
          (Emphasis added).

Subsection 3c(a)(3) includes advertising for the "general promotional
and tourist advertlslng of the city.*

     Although "general promotion" could conceivably refer to promoting
the advantages of a city for relocation. this language cannot be
interpreted in isolation. It must be read in the context of sub-
section 3c(a)(3) and of the act as a whole. Statutory construction
depends on leglslaclve intent; legislative intent should be determined
from an entire act. City of Eouston v. Morgan Guaranty International
Bank, 666 S.W.2d 524, 529 (Tex. App. - Houston [lst Dist.] 1983. wit
ref'd n.r.e.).

     Article 1269j-4.1 focuses on expenditures to promote conventions
and tourism. See Attorney    General Opinion H-209 (1974); see also
Attorney GeneralOpinion    JM-184 (1984). For example. in Attorney
General Opinion H-209, this office concluded

          that the statutory provisions for use of occupancy
          tax revenues do not permit expenditures from those
          funds for general cultural or artistic activities
          except in the limited instances where the activity
          is developed and carried out so as to be directly
          related to the attraction of conventions or
          tourists. (Emphasis added).

The legislature responded to this opinion by adding subsection
3c(a)(4). which directly authorizes the use of occupancy tax funds for


                               p. 3198
Eonorable Ralph R. Wallace, III - Page 3        (JM-690)




"the encouragement, promotion, improvement. and application of the
arts." See Acts 1977, 65th Leg., ch. 90. 51. The bill analysis to
this ameaent    reveals a legislative recognition that the promotion
of the arts encourages tourism while enhancing the quality of urban
life. Bill Analysis to E.B. No. 298 prepared for Eouse Committee on
Business and Industry, filed in Bill File to H.B. No. 298, Leg$lative
Reference Library. This amendment was clearly intended as a per-
missive expansion of the uses and limitations on the proceeds from the
current tax." See Id. Unlike the general language of subsection
3c(a)(4), however, subsection 3c(a)(3) remains tied expressly to
advertising “to attract conventions and visitors" - not to attract
business relocations and permanent residents. If the legislature had
intended subsection 3c(a)(3) to cover broader expenditures, it would
have done so expressly.

       Because of the limiting language in        subsection 3c(a)(3),
activities funded by the tar must be developed and carried out in a
manner which relates directly to attracting conventions, visitors, or
tourists. See Attorney General Opinion H-209 (1974). Whether certain
activities hold    a direct relationship to attracting conventions.
visitors,   or tourists is a fact question. See *     The article 4399,
V.T.C.S., opinion process was not intended to resolve factual
disputes.

                                 SUMMARY

               Subsection       3c(a)(3) of article 1269j-4.1,
          V.T.C.S., does       not authorize the use of hotel/
          motel occupancy      tar funds for advertising which is
          sot related to       attracting conventions, visitors,
          or tourists.




                                              JIM     MATTOX
                                              Attorney General of Texas

JACK EIGRTOWER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attorney     General

JUDGE KOLLIE STP.AKLPX
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Jennifer Riggs
Assistant Attorney General

                                    p. 3199